UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4614


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GARY SCOTT CONWAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cr-00467-JFM-1)


Submitted: April 27, 2017                                         Decided: May 4, 2017


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Appellate Attorney, Greenbelt,
Maryland, for Appellant. Rod J. Rosenstein, United States Attorney, Paul E. Budlow,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary Scott Conway appeals his 240-month sentence for transportation of child

pornography, in violation of 18 U.S.C. §§ 2252(a)(1), 2256 (2012). He argues that the

district court committed procedural error by inadequately explaining the reasons for

imposing a sentence within the properly calculated Sentencing Guidelines range and

rejecting his arguments for a downward variant sentence. We review a sentence for

reasonableness, applying a “deferential abuse-of-discretion standard,” Gall v. United

States, 552 U.S. 38, 41 (2007), and, if there was an abuse of discretion, we will reverse

unless the error was harmless, United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).

Finding no error, we affirm.

       “[A] district court should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range.” Gall, 552 U.S. at 49. “[A]fter giving both parties an

opportunity to argue for whatever sentence they deem appropriate, the district judge

should then consider all of the [18 U.S.C.] § 3553(a) [(2012)] factors to determine

whether they support the sentence requested by a party.” Id. at 49-50. Following “an

individualized assessment based on the facts presented,” the court “must adequately

explain the chosen sentence to allow for meaningful appellate review and to promote the

perception of fair sentencing.” Id. at 50. The sentencing judge should provide enough

reasoning “to satisfy the appellate court that he has considered the parties’ arguments and

has a reasoned basis for exercising his own legal decisionmaking authority.” Rita v.

United States, 551 U.S. 338, 356 (2007).



                                            2
       In imposing a within-Guidelines sentence, the court’s explanation “need not be

elaborate or lengthy,” United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010), but

the court still must provide sufficient explanation “to allow an appellate court to

effectively review the reasonableness of the sentence,” United States v. Montes-Pineda,

445 F.3d 375, 380 (4th Cir. 2006) (internal quotation marks omitted). An insufficient

explanation for the sentence imposed constitutes significant procedural error by the

district court. See Lynn, 592 F.3d at 575.

       We have reviewed the record and conclude the district court satisfied its duty

under these authorities.    The court specifically noted that the selected 240-month

sentence was appropriate because of Conway’s background, which was thoroughly

discussed at sentencing and well-documented in the record, and the need to specifically

deter Conway from recidivating.              The court also included a particularized

recommendation that Conway be housed at FCI Petersburg, which offers a treatment

program for sex offenders, and imposed special conditions on Conway’s term of

supervised release that relate to the facts of this case. The court’s statements, coupled

with its specific recommendations, reflect a sufficiently individualized and adequate

justification for the within-Guidelines sentence selected for this defendant. They further

reflect that the district court heard and considered the parties’ respective arguments, and

had a reasoned basis for rejecting Conway’s request for a downward variance.

       We thus find no procedural error in the district court’s explanation for Conway’s

sentence and therefore affirm the amended criminal judgment. We dispense with oral



                                              3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4